DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 07/09/2020. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a section of a design”. It’s unclear whether this is a typo. To overcome the rejection, Applicant may either explain what “a section of a design” refers to, or amend the claim to recite “a selection of a design”. Examiner notices that the corresponding Claim 17 recites “a selection of a design” and is clear.
Claim 20 recites “the one are more processors”, which is not understandable. The claim possibly refers to “the one or more processors”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr (US 20200034638 A1, cited by IDS 10/4/2021), in view of Margalit (US 20120307075 A1).
Regarding Claim 1, Lohr discloses a system comprising: 
a light source ([0055] “the projector(s) 130”) configured to direct light to form a target ([0055] “the marker(s) 134”) on a surface ([0055] “In some instances, the marker(s) 134 may include infrared elements, reflectors, digital watermarks, and/or images that are responsive to electromagnetic radiation (e.g., infrared light) emitted by the projector(s) 130 of the tracking system 122.”); 
a wearable device ([0055] “the HMD 104”) separate from the light source ([0055] “the projector(s) 130”), the wearable device comprising: 
a camera ([0055] “the first camera 110 and/or the second camera 112”); and 
a display ([0052] “The front 200 includes the display 108 positioned in front or over the eyes of the user 100 to render images output by an application (e.g., a video game).”); 
one or more processors ([0041] “processor(s) 136”) configured to: 
measure a relative location of the target to a base station ([0041] “Using the captured images, the tracking system 122, such as processor(s) 136 of the tracking system 122, may determine distance information to the marker(s) 134.” [0044] “the tracking system 122 may determine a relative location of the HMD 104 within the environment 102 by comparing the reflected light from the marker(s) 134 with the central location.” Examiner notes that “the central location” can be interpreted as a base station. Also see [0042] “Therein, upon determining the boundaries of the environment 102, the tracking system 122 may determine a central location (e.g., origin) of the area. Knowing the central location of the area may allow for the HMD 104 to properly display relative locations of objects or scenes within the environment 102. In some instances, the central location may be represented as (0, 0, 0) in a (X, Y, Z) Cartesian Coordinate System.”); 
generate a local map based on a plurality of images acquired by the camera ([0073] “At 604, the process 600 may generate a depth map and/or a 3D mesh based at least in part on the first image data. For example, the remote computing resources 142 may generate a depth map and/or the 3D mesh based at least in part on the first image , wherein the local map includes a relative location of the target to the wearable device ([0025] “The captured incident light may be used to track and/or determine the locations of the markers within the environment, which may be used to determine the location and/or pose of the user.”); 
orient the local map to an environment of the base station based on the relative location of the target to the base station, the relative location of the target to the wearable device, and a relative location of the base station to the environment ([0028] “The HMD, the tracking system, the gaming console, and/or another communicatively coupled computing device may also compare the depth map and/or 3D mesh generated using the image data of the cameras with the 3D model to determine a relative location of the user within the real-world environment. Regardless of the specific implementation, knowing the location and/or pose of the user within the real-world environment, the HMD and/or another communicatively coupled computing device may transform the points of depth map and/or the points of the 3D mesh onto the 3D model of the real-world environment.”); and 
present, on the display of the wearable device, a virtual object in relation to the environment and/or measure one or more coordinates of a physical object, based on orienting the local map of the wearable device with the environment ([0058] “The HMD 104 may coordinate display of the virtual content 302 with objects (e.g., furniture, walls, etc.) in the environment 300 and/or within the point-of-view of the user 100 and/or in front of the user 100… Utilizing the depth map generated from the image data of the first camera 110 and/or the second camera 112 as well as a 3D .
Lohr does not expressly disclose the light source directs light to form the target.
However, in the same field of endeavor, Margalit discloses a light source configured to direct light to form a target ([0030] “a light source 214 configured to produce the structured light pattern may be set up within the AR scene.”). Examiner notes that Margalit also discloses [0029] “In a system according to some embodiments, in order to track the motion of the camera, the system may detect the multiple structured light patterns in the scene, and perform straightforward calculations and analyses to determine the position of the camera relative to the structured light pattern on a portion of the AR scene. Calculations and analyses may include performing a distance analysis on the structured light pattern for determining the position of the structured light pattern as a function of its distance from the light source.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Lohr with the feature of configuring the light source to direct light to form a target. Doing so could allow the system to “perform straightforward calculations and analyses to determine the position of the camera”.
Regarding Claim 2, Lohr-Margalit discloses the system of claim 1, wherein the light source is a laser (Margalit [0031] “The light source 214 for projecting a structured light pattern may be a laser emitting light source”).
Claim 3, Lohr-Margalit discloses the system of claim 1, wherein the target is a spot (Margalit [0033] “As an example, the light source may be a laser emitting light source, and the laser may be configured to produce an array of dots”).
Regarding Claim 4, Lohr-Margalit discloses the system of claim 1, wherein the target is a non-elliptical, two-dimensional design (Margalit [0033] “an array of dots” or Margalit [0033] “Additionally, the shape of the structured light patterns 312, 314 and 316 may vary according to the type of laser and pattern used, and may include shapes such as square, rectangular, circular, elliptical, triangular, and/or trapezoidal.”).
Regarding Claim 5, Lohr-Margalit discloses the system of claim 1, wherein the one or more processors are further configured to ascertain an orientation of the wearable device in relation to the environment based on an orientation of a design of the target (Lohr [0025] “The captured incident light may be used to track and/or determine the locations of the markers within the environment, which may be used to determine the location and/or pose of the user.”).
Regarding Claim 6, Lohr-Margalit discloses the system of claim 1, wherein the one or more processors are configured to receive a section of a design of the target from a user using the wearable device (Margalit [0033] “Additionally, the shape of the structured light patterns 312, 314 and 316 may vary according to the type of laser and pattern used, and may include shapes such as square, rectangular, circular, elliptical, triangular, and/or trapezoidal” render the claimed feature obvious to one of ordinary skill in the art, because allowing user to customize the shape of the target could provide more flexibility to the user and enhance user experience).
Claim 8, Lohr-Margalit discloses the system of claim 1, wherein the base station is separate from the light source (Lohr’s “central location” is separate from “the projector(s) 130”).
Regarding Claim 9, Lohr-Margalit discloses the system of claim 1, wherein the one or more processors are further configured to move a position of the target in response to movement of the wearable device (Lohr [0055] “As shown in FIG. 2, in some instances, the marker(s) 134 may include a first marker 204(1), a second marker 204(2), a third marker 204(3), and/or a fourth marker 204(4) disposed at corners, edges, or along a periphery of the front 200.” Therefore, the target is moved in response to movement of the wearable device).
Regarding Claim 10, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject claim 10.
Regarding Claim 11, Lohr-Margalit discloses the method of claim 10, wherein the light source is a projector (Lohr [0055] “the projector(s) 130”).
Regarding Claim 12, Lohr-Margalit discloses the method of claim 10, wherein: the target is a spot (Margalit [0033] “As an example, the light source may be a laser emitting light source, and the laser may be configured to produce an array of dots”); a location of the wearable device is based on relative position of the wearable device to the spot (Margalit [0029] “In a system according to some embodiments, in order to track the motion of the camera, the system may detect the multiple structured light patterns in the scene, and perform straightforward calculations and analyses to determine the position of the camera relative to the structured light pattern on a portion of the AR scene. Calculations and analyses may include performing a distance analysis ; and orientation of the wearable device is based on features in the environment imaged by the camera of the wearable device (Lohr [0025] “The captured incident light may be used to track and/or determine the locations of the markers within the environment, which may be used to determine the location and/or pose of the user.”).
Regarding Claim 13, Lohr-Margalit discloses the method of claim 10, further comprising ascertaining a depth and/or orientation of a physical object in relation to the wearable device (Lohr [0073] “At 604, the process 600 may generate a depth map and/or a 3D mesh based at least in part on the first image data. For example, the remote computing resources 142 may generate a depth map and/or the 3D mesh based at least in part on the first image data being received from the HMD 104 (i.e., using stereo camera imaging).”).
Regarding Claim 14, Lohr-Margalit discloses the method of claim 10, further comprising calculating three-dimensional coordinates of the physical object in relation to the environment, wherein: the local map includes a relative location of the physical object to the wearable device; and calculating the three-dimensional coordinates of the physical object is based on the relative location of the physical object to the wearable device, the relative location of the target to the base station, and the relative location of the bases station to the environment (Lohr [0057] “For example, the central location may have coordinates (0, 0, 0), and using reflected light from the marker(s) 134, the tracking system 122 (or the remote computing resources 142) may determine the pose of the user 100 in coordinate space (e.g., (X, Y, .
Regarding Claim 15, it recites similar limitations of claim 5. The rationale of claim 5 rejection is applied to reject claim 15.
Regarding Claim 17, it recites similar limitations of claim 6. The rationale of claim 6 rejection is applied to reject claim 17.
Regarding Claim 18, it recites similar limitations of claim 9. The rationale of claim 9 rejection is applied to reject claim 18.
Regarding Claim 19, it recites similar limitations of claim 1. The rationale of claim 1 rejection is applied to reject claim 19.
Regarding Claim 20, Lohr-Margalit discloses the system of claim 19, wherein the one are more processors are configured to transmit an estimated location of the wearable device to the base station (Lohr [0057] “For example, the central .

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHONG WU/Primary Examiner, Art Unit 2613